Citation Nr: 0216519	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral vision 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a bilateral vision disorder 
had not been submitted, and denied the veteran's claim.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In an April 1952 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
bilateral vision disorder; this decision was not timely 
appealed by the veteran, and became final.

3.  The evidence received since the time of the RO's April 
1952 decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1952 RO rating decision which denied service 
connection for a bilateral vision disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence received since the April 1952 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  Regarding the duty to notify, the Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to reopen his claim, as well as notice of the 
specific legal criteria necessary to substantiate his claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in December 2001, in the 
statement of the case (SOC) issued in March 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in October 2001, the RO advised the veteran 
of the recent passage of the VCAA and provided the veteran 
with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App.  183,187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA hospital reports and narrative summaries from the 1950's, 
private treatment records from three sources, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.  The Board observes that in the SOC 
issued in March 2002, it appears that the RO mistakenly 
provided the veteran with the "new" regulations pertaining 
to new and material evidence effective August 29, 2001, 
rather than the "old" regulations in effect prior to that 
date that are applicable to the veteran's claim.  However, 
the Board also observes that in the December 2001 rating 
decision on appeal, the RO provided the correct new and 
material evidence standard to the veteran, and discussed and 
applied this standard in adjudicating the veteran's claim.  
In addition, the January 2002 notice letter which accompanied 
this decision again notified the veteran of the correct 
standard, and explained why, in applying this standard to the 
evidence submitted by the veteran, his claim could not be 
reopened.  In light of this fact, the Board concludes that 
the veteran would not be prejudiced by the Board's 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), citing VAOPGCPREC 16-92 
at 7-9 (indicating that if the Board can fairly conclude that 
the veteran has not been prejudiced by omission from the SOC 
of a pertinent regulatory citation, it may properly render a 
decision); VAOPGCPREC 16-92 (1992) (indicating that whether 
the Board is required to remand a case "to cure a deficiency 
in the statement of the case" depends "on the circumstances 
of the individual case."); See also 38 U.S.C.A. § 7104(c) 
and 38 C.F.R. § 19.5 (Board is bound by precedential opinions 
of VA General Counsel); 38 U.S.C.A. § 7261(b) (prejudicial 
error).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

In a rating decision dated in April 1952, the RO initially 
denied the veteran's claim for a bilateral vision disorder, 
then termed simply an "eye condition," on the basis that 
the evidence did not show any evidence of a disorder of 
either eye while in service, and that while the veteran was 
hospitalized and treated at a VA hospital for eye problems 
beginning January 3, 1952, less than two months after service 
discharge, no evidence related this disorder - diagnosed as 
neuroretinitis - to his military service. 

Evidence considered at the time of this decision included the 
veteran's service medical records, which were negative for 
any recorded evidence of any complaints or diagnoses of, or 
treatment for, a disorder of either eye.  The veteran's 
report of medical examination at discharge, conducted in 
November 1951, indicated distant visual acuity of 20/20 in 
both the right and left eyes, near visual acuity of J1 
(approximately 20/20) in both the right and left eyes, as 
well as normal vivid color perception.

Also considered was a VA narrative summary report dated in 
March 1952, summarizing the veteran's hospitalization at a VA 
hospital in January 1952.  This report indicated that the 
veteran entered the hospital on January 3, 1952, with a chief 
complaint of blurry vision in the left eye, which had begun 
approximately December 1, 1951.  His past history revealed 
that he had had some blurring of the right eye at age 10, at 
which time he was told by his physician that he had inherited 
an eye disease and that nothing could be done for his vision.  
Following examination and treatment, the examiner rendered 
diagnoses of neuroretinitis, left eye, etiology undetermined, 
and retinitis, old, right eye, etiology undetermined.

Also considered was a letter dated in April 1952 from the 
Chief of VA Professional Services at the VA hospital where 
the veteran received treatment.  At that time, this physician 
indicated that at the time of the veteran's admission at that 
facility in January 1952, his condition was "a new acute 
process of neuroretinitis, left eye." 

The veteran was notified of the RO's determination rights by 
a letter dated in April 1952.  However, no appeal was filed 
within one year of notification of the April 1952 denial; 
therefore, the decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 
20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final April 1952 
decision includes a VA hospital narrative summary dated in 
June 1952.  At that time, it was indicated that the veteran 
had been followed at monthly intervals on a leave of absence 
basis since January 1952 at that facility for his vision 
problems.  It was indicated that the veteran was "completely 
asymptomatic" and had received maximum hospital benefits, 
such that discharge was appropriate.  Final diagnoses 
included neuroretinitis, left eye, etiology undetermined, 
treated, improved, and retinitis, old, right eye, etiology 
undetermined, treated, improved.  It was recommended that the 
veteran return in three months for a follow-up examination.

The veteran underwent the recommended VA follow-up 
examination in September 1952, as well as a subsequent 
follow-up examination three months later, in December 1952.  
The reports of these visits did not indicate the etiology or 
date of onset of his eye disorders.

Also relevant is a VA narrative summary dated in January 
1956, summarizing hospitalization at a VA hospital from 
December 1955 to January 1956.  At that time, the examiner 
noted that the veteran had previously been hospitalized 
several years earlier beginning on January 3, 1952 for 
blurred vision in the left eye.  The examiner also noted that 
the veteran had a history of blurred peripheral vision in the 
right eye since childhood.  Although the examiner mentioned 
that the veteran was a Korean War veteran, he did not relate 
the veteran's eye problems to his military service in any 
way.

The only other items of medical evidence associated with the 
veteran's claims file since the time of the prior final RO 
decision in April 1952 include treatment records from Rosen 
Optometry Associates dated in August 1989, treatment records 
from Howard N. Short, M.D. dated from January 1995 to 
December 1997, and yearly eye examination reports from 
Cataract & Eye Disease Specialists, Inc. dated in February 
2000 and April 2001.

Of this evidence, the only item which discussed the history 
of the veteran's eye problems is a January 1995 treatment 
record from Dr. Short.  At that time, he noted the following 
information:

Patient is a 63 year old male who 
complains of blurred vision OU at near 
and distance gradually worsening for the 
past year.  Patient was told by his 
family doctor 2 years ago that he should 
see an ophthalmologist for a diabetic eye 
exam at his next checkup.  Patient also 
states he was hospitalized in 1950, 1951, 
and 1955 after vision would suddenly 
become worse.  He states he was treated 
with Cortisone which helped vision become 
better but states he does not know what 
his diagnosis was.

Following testing, final diagnoses included the following:  
intradermal nevus, right lower lid; cataract, both eyes; 
optic atrophy, both eyes; and diabetes without retinopathy, 
both eyes.

In addition, the Board observes that in August 2001, the 
veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  At that time, he advanced the 
following argument:

I was only out of the service for 6 weeks 
when my eye problem occurred.  I think 
the severe cold in the North and South 
Korea in the winter of 1950-51, when I 
was riding in open vehicles, had 
something to do with my eyes.  I never 
had any trouble with my left eye before 
my military service.  I passed the eye 
test in both eyes when I joined the 
service.  I also shot right handed before 
and in service.  My problem always flares 
in the cold weather, as I was in the 
hospital two times from 1951-55 and other 
times in the cold weather that I didn't 
check into the hospital.

The Board determines that while some of the evidence is new, 
in the sense that it was not previously of record at the time 
of the final April 1952 rating decision, it is not material.  
Although the evidence is relevant to the issue of the 
presence of a current bilateral eye disorder, there is still 
no competent medical evidence linking this disorder to the 
veteran's military service many years earlier.  Although the 
evidence confirms that the veteran was treated for vision 
problems in the early 1950s, shortly after discharge, as 
reported by the veteran and recorded by Dr. Short, neither 
the medical reports from the 1950s nor the current medical 
evidence indicates that the veteran's disorder was either 
incurred in or aggravated by his military service.

Indeed, the only evidence which would tend to relate the 
veteran's current bilateral eye disorder to his active duty 
service is his own assertions, as set forth in his 
application for compensation, to the effect that the cold air 
in Korea in the early 1950s might have "had something to 
do" with his current bilateral eye disorder.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as there is no evidence 
which indicates that the veteran possesses medical expertise, 
he is not qualified to express an opinion regarding any 
medical causation of his current bilateral eye disorder.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a bilateral vision disorder.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for a bilateral vision 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he suffers from a 
current bilateral vision disorder which is related to a 
disease or injury suffered in service, or that was present 
prior to service but was aggravated therein.


ORDER

New and material evidence having not been submitted, service 
connection for a bilateral vision disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

